Case 1:19-cv-OOl45-ER Document 50 Filed 03/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

TROIKA MEDIA GRoUP, INC., TRoIKA-MISSION
HOLDINGS, INC., MIssloNcULTURE LLc,

MIssloN-MEDIA HOLDINGS LIMITED, MISSION-

MEDIA LTD., and MISSION MEDIA UsA lNc.
Plaimiffs’ f rndex No.: 19-cv-00145 (ER) (JLC)
_ . _ j [PRoPosED]

agamst j sTIPULATloN AND QRDER

NICOLA STEPHENSON, JAMES STEPHENSON,
AND ALLMAC LLC,,.

Defendants.
_--_.- _. _ _ X

 

lt is hereby stipulated and agreed by the parties, through their undersigned counsel, and
subject to the approval of the Court, that:

1. All Plaintiffs and the Defendants Nicola Stephenson and J ames Stephenson (the
"Stephensons") agree to submit any and all claims between them (the "Claims") (including but
not limited to: (a) all claims asserted in this action; (b) all claims asserted in the Arbitration
Statement the Stephensons filed With the American Arbitration Association, dated January 25,
2019; (c) all claims arising out of or related to the agreements, dated June 29, 2018, between any,
some, or all of the Plaintiffs, on the one hand, and either or both of the Stephensons, on the other
hand: and (d) all claims arising out of or related to the business relationship between any, some,
or all the Plaintiffs on the one hand and either or both of the Stephensons, on the other hand) to
Mediation before Magistrate Judge J ames L. Cott in the Southern District ofNew York at the
earliest date convenient to the Court.

2. If the Mediation does not result in a settlement of all of the Claims between the

Plaintiffs and the Stephensons, the Plaintiffs and the Stephensons agree to submit all of the

Case 1:19-cv-OOl45-ER Document 50 Filed 03/26/19 Page 2 of 2

Claims to binding arbitration before JAMS, pursuant to JAMS' Comprehensive Arbitration

Rules.

3. All proceedings in this action shall be stayed until the later of: (i) the parties'
reaching a settlement of all Claims and so informing the Court of such settlement; or (ii) the
conclusion of the JAMS arbitration, and any proceeding to confirm or reject the arbitral decision.

4. The parties agree that the preliminary injunctions imposed by Judge Edgardo

Ramos on February 13, 2019 shall remain in full force and effect during the period in which this

action is stayed.

Dared: March 2_9 2019
New York, New York

TANNENBAUM HELPERN WITHERS BERGMAN LLP

SYRACUSE & HIRSCHTRITT LLP d
f By: l/ di V§/
By¢ liar 412 526/ff a<wcyperu

 

 

 

Dsi`vid D. Holahan Emma el{}*&Lindsay

Richard Trotter Chaya F. Weinberg-Brodt

900 Third Avenue Joseph Gallo

New York, New York 10022-4775 430 Park Avenue

(212) 508-6700 New York, New York 10022

l-l`olal'mn(c`z.`#_lhs|'s.com (212) 848-9800

'I`:'utrer(¢i)_ll\sh.com Dean.Nicvuer(c?lWilher-sWorldwidc..com

Altorneysfor Defena’anls Nicola l?.m'mn. l_.indsa\'@WithcrsWorltiwitle.cnm
= Stephenson and James Stephenson Chavn.Weiuberg-'-

131'0€|165Wil'licl’sWorltlwit|e.cum
.lose:)h.Gallot?.€!WilhcrsWorldwitle.cum
Attorneysfor Plaintz`jfs‘ Troz'ka Medz'a Group,
Inc., Troika-Mission Holdings, Inc.,
Mz'ssz'onCulture LLC, Mz'ssion-Media Holdz`ngs
Ll`mited, Mz`ssion-Mea'l'a Ltd., & Mz`ssz'on Media

SO ORDERED
USA Inc.

 

Hon. Edgardo Ramos

6979314 2

